Citation Nr: 1030775	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a dental disorder, 
claimed as gum disease, including for treatment purposes.

3.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary prior to 
final adjudication of the Veteran's claims.

Service treatment records show complaints of back pain in May 
1975.  The Veteran has also testified that he was a telephone 
installer in service and had to lift heavy equipment and climb 
poles.  This occupation is also noted on his separation document.  
Private treatment records dated in December 2009 show that the 
Veteran was diagnosed with degenerative disc desiccation, disc 
bulge, and lumbosacral radiculopathy.  There is no competent 
opinion of record indicating whether the Veteran's currently 
diagnosed back disorder is related to his service.  The Board 
finds that this should be accomplished on remand.

With regard to the Veteran's claim for service connection for gum 
disease, including for treatment purposes, the service treatment 
records indicate that the Veteran received dental treatment in 
service.  It was noted in November 1975 that there was bleeding, 
and it appears that the Veteran had several teeth removed during 
service.  Dental treatment is available for replaceable missing 
teeth and periodontal disease, under certain circumstances.  
Dental treatment is not available for acute periodontal disease.  
On remand, the Board finds that the Veteran should be afforded a 
VA examination to determine the extent of his in-service 
treatment and his current diagnosis.

Finally, with regard to the Veteran's claim for an increased 
initial rating for pseudofolliculitis barbae, the Veteran has 
indicated that he received treatment at the VA medical center in 
Dallas, Texas, as recently as March 2009.  The most recent VA 
records associated with the claims file are dated in December 
2008.  Therefore, these records should be requested.  In 
addition, the Veteran indicated during his October 2009 Board 
hearing that his condition had worsened since his last VA 
examination in December 2006.  The Board finds that the Veteran 
should be afforded a VA examination to determine the current 
severity of his pseudofolliculitis barbae.

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the 
Veteran from the Dallas VA medical center, 
dated from December 2008 to the present.

2.  Schedule the Veteran for a VA examination 
with regard to his back disorder.  The claims 
file should be made available to the 
examiner, and the examiner is asked to 
indicate that the claims file was reviewed.

The examiner is asked to review the claims 
file, examine the Veteran, and provide an 
opinion as to whether it is at least as 
likely as not (at least a 50/50 probability) 
that a currently diagnosed back disorder, if 
found, is related to his period of service.  
A rationale is requested for any conclusion 
given.

3.  Schedule the Veteran for a VA examination 
with regard to his dental disorder.  The 
claims file should be made available to the 
examiner, and the examiner is asked to 
indicate that the claims file was reviewed.  
The examiner is asked to review the claims 
file, examine the Veteran, and provide 
answers to the following:

a.  Did the Veteran develop 
periodontal disease during service?  
If so, was it acute or chronic?

b.  If the Veteran developed 
periodontal disease that was chronic, 
were any teeth extracted due to 
periodontal disease after 180 days of 
active service?

c.  Does the Veteran have a current 
diagnosis of periodontal disease?  If 
so, is it acute or chronic?

4.  Schedule the Veteran for a VA examination 
to determine the current level of severity of 
his pseudofolliculitis barbae.  The examiner 
is asked to review the VA treatment records 
pertaining to this disability.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected 
pseudofolliculitis barbae.

The examiner is asked to determine, with 
regard to the Veteran's pseudofolliculitis 
barbae, whether:

a.  There is visible or palpable 
tissue loss and either gross 
distortion or asymmetry of any 
features or paired sets of features 
(nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or;

b.  There are any characteristics of 
disfigurement due to 
pseudofolliculitis barbae, including: 
a scar 5 or more inches (13 or more 
cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar 
elevated or depressed on palpation: 
scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 
six square inches (39 sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).; or

c.  At least 5 percent, but less than 
20 percent, of the entire body or the 
exposed areas are affected by 
pseudofolliculitis barbae; or whether 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
and, if so, for how long during the 
past 12 month period; or

d.  There are any scars which are 
superficial, unstable (frequent loss 
of covering of skin), or painful on 
examination.

A rationale for any opinion expressed should 
be provided.

5.  Readjudicate the Veteran's pending 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

